                            Case 1:19-mc-00026-JPO Document 2 Filed 01/16/19 Page 1 of 3


                                                  MISCELLANEOUS CASE COVER SHEET



PLAINTIFFS                                                                  DEFENDANTS

 IN RE APPLICATION OF
 TATIANA AKHMEDOVA

Attorney’s (Firm Name, Address, and Telephone Number)                       Attorneys (If Known)
 Holland & Knight LLP
 31 West 52nd Street
 New York, New York 10019
 (212)513-3200


DESCRIPTION OF CASE                                              Has this or a similar case been previously filed in SONY ?

 Ex parte application for an order granting
 discovery in aid of a foreign proceeding
                                                                 No? [/I Yes? |        | Judge Previously Assigned_______________
 pursuant to 28 U.S.C. 1782
                                                                 If yes, was this case: Vol. I     I   Invol. d Dismissed. No d Yes d

                                                                 If yes, give date_________________ & Case No._______________

NATURE OF CASE


    | |      M   08-85 Motion to Compel                                            | | M 26-2 Application to Enforce Administrative Order
    | |      M   08-85 Motion to Quash                                                  Rule 5A Rule of Division of Business among District
    □        M   08-86 Internet Infringement                                            Judges
    | |      M   08-88 Surety Companies                                                 M 28 Warrant for Entry & Inspection of Premises
    | |      M   08-425 Sureties Proceedings                                       □ M 29 Privacy Act Application
                                                                                     ^ M 30 Privacy Act Application
                                                                                        M 31 Order of Commodity Exchange Commission
    |    |   M 11-03 SEC Litigation to Freeze Account
                                                                                        Directing Person to Pay Money
    |    |   M 11-188 Subpoenas - Habeas Corpus
                                                                                   □ M 32 Petition for Writ to Produce Federal Prisoner in
    |    |   M 11-189 Subpoenas - Habeas Corpus                                         State Court
    |    |   M 16-88 Sale of Unclaimed Seamen’s’ Effects                           Q M 33 Inspection Warrant - Department of Energy
    |    |   M 18-66 Forfeiture Proceedings - Funds Held in trust.                 □ M 34 Order of Another District Court that the State
             28 USC 1746                                                                 Court Produce
     □       M 18-302 Registration of a Judgment from Another                           M 35 Order to Stay Transfer of Federal Prisoner
              District                                                               3] M 36 National Labor Relations Board
     |   |   M 18-304 Administrative Subpoena Proceedings
                                                                                     3] M 37 Application to Re-Open Civil Case(s) that are
     I   |   M 18-305 Registration of Student Loan Judgment                              more than 25 years old
     |   |   M 18-981 Nonjudicial Civil Forfeiture Proceeding                      □ M 38 Application for Reassignment of Bankruptcy
     |   |   M 19-25 Order Authorizing IRS Officer to Enter                              Proceeding
              Premises for Levy                                                    □ M 39 Application for Discovery and Inspection of
     I |     M 19-58 General Bonds in Admiralty Purs, to Local                           Defendant Detained in Federal Prison
             Admiralty Rule 8                                                        ~ M 41 Order of Return of 28:2254/2255 Petition
     □       M 19-63 Receivers - Property in Other Districts                         3] M 42 Order Denying Stay of Deportation
     □       M 19-78 Denial to Sue In Forma Pauperis                                 33 M 43 Contempt of Court in Bankruptcy
     I |     M 22-1 Designation by U.S. Attorney of Individual to                    33 M 44 Claim Compensation under Longshoremen &
              accept service of summons and complaint                                    Harbor Workers Compensation Act
     □       M 22-2 Designation of individual to issue certified                    □ M 46 Order From Another District for Public Viewing
              copies in bankruptcy part                                             [33 M 47 Bankruptcy Cases - Before Appeal Filed
     □       M 23 Petition to Perpetuate Testimony
                                                                                    | [ M 47B Transmission of Proposed Findings of Fact and
     | ] M 25-1 Order for Entry to Effect Levy - IRS Matter                              Conclusions of Law
     | | M 25-2 Permission to have access to safe deposit                           [33 M 48 Application for Appointment of Counsel - No Case
         boxes                                                                           In This Court
     | | M 26-1 Proceeding to Enforce Order of Administrator -                      □ M 49 Order Denying Commencement of Civil Action
          National Credit Union
             Rev. 06/2017
                 Case 1:19-mc-00026-JPO Document 2 Filed 01/16/19 Page 2 of 3

NATURE OF CASE CONTINUED

  Q M 51 Order to Show Cause - Case Being Transferred           [3] M 71 Application re: Federal Rules Cr. 11(e)(2)
    from Northern District of New York                          []] M 72 Order of Attachment of Another District - EDNY
  D M 52 Application for Leave to File a Complaint              [3] M 73 Subpoena to Government Agency
  □ M 53 Order Barring Individual from Entering                 Q   M 75 Application for Writ of Garnishment
      Courthouse Building                                       Q   M 76 Central Violations Bureau
  □ M 54 Immigration Naturalization - Order Delaying
                                                                0   M 77 Application to have subpoena issued to person
      Deportation
                                                                     living in this district regarding action in foreign country
  □ M 55 Petition for Appointment of Impartial Umpire -
                                                                    or tribunal
      Labor Management Relations Act and Others                 1 I M 90 Order of Attachment
  [3| M 58 Application for Extension of Time to File Petition
                                                                0 M 93 Letters Rogatory _________________________
      for Removal
                                                                □ M 94 Other__________________________________
  Q M 59 Application to Produce Federal Prisoner in State
       Court
  [3 M 67 Notice of Eviction to Squatters (USA Cases)
                        Case 1:19-mc-00026-JPO Document 2 Filed 01/16/19 Page 3 of 3

DO YOU CLAIM THIS CASE IS RELATED TO A MISCELLANEOUS CASE NOW PENDING IN THE SONY? IF SO, STATE:


JUDGE_______________________________________ MISCELLANEOUS CASE NUMBER__________________________

NOTE: Please submit at the time of filing an explanation of why cases are deemed related

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)




Tatiana Akhmedova, c/o PCB Litigation LLP, 90 Chancery Lane, 4th Floor, London WC2A 1EU




DEFENDANT(S) ADDRESSfES) AND COUNTY(IES)




DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE
RESIDENCE         ADDRESSES OF THE FOLLOWING DEFENDANTS:




CHECK ONE: AT LEAST ONE PARTY IS PRO SE            No 0     Yes Q
CHECK ONE: THIS ACTION SHOULD BE ASSIGNED TO               WHITE PLAINS Q      MANHATTAN [/]



 DATE              SIGNATUBE_OF ATTORNEY      'RECORD                    ADMITTED TO PRACTICE IN THIS DISTRICT

 1/16/2019                                                       □      U.S. GOVERNMENT ATTORNEY


                                                                 □      NO



 RECEIPT#
                                                                 0 YES (DATE ADMITTED MO. 01          YR.
                                                                                                            1999    ,



                                                                        ATTORNEY BAR CODE # 2955961




 Ruby J. Krajick, Clerk of Court,                               Dated

by Rev. 06/2017
